Citation Nr: 0012095	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-19 938	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left hand disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran served on active duty from January 1949 to June 
1955.

Currently of record is correspondence, dated in April 2000, 
in which the veteran requested a hearing before a traveling 
member of the Board of Veterans' Appeals (Board) at the 
Regional Office (RO) in Houston, Texas.  Since Travel Board 
hearings are scheduled by the RO, the Board is hereby 
remanding the case for that purpose.  38 C.F.R. §§ 19.75, 
20.704.

In light of this, and in accordance with the statutory duty 
to assist the appellant in the development of all evidence 
pertinent to his claim, the case is REMANDED for the 
following action:

The RO should take appropriate action to 
schedule the appellant for a hearing at 
the RO before a member of the Board.  A 
copy of the scheduling of the hearing 
should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

